EXHIBIT 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Diamond I, Inc., a duly organized Delaware corporation (“Employer”), and David Loflin, a resident of the State of Louisiana (“Employee”). W I T N E S S E T H: WHEREAS, Employer has been employed by Employer as President, since June 2003; and WHEREAS, Employer desires to change Employee’s position with Employer, in anticipation of an acquisition transaction and Employee is willing to accept such new position; and WHEREAS, Employee is, throughout the term of this Agreement, willing to be employed by Employer, and Employer is willing to employ Employee, on the terms, covenants and conditions hereinafter set forth; and NOW, THEREFORE, in consideration of such employment and other valuable consideration, the receipt and adequacy of which is hereby acknowledged, Employer and Employee hereby agree as follows: SECTION I.
